                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOSEPH PHILLIP GERBER, II,

                       Plaintiff,

                       v.                          CAUSE NO.: 3:18-CV-864-RLM-MGG

 ELKHART COUNTY CORRECTIONAL,
 et al.,
              Defendants.

                                    OPINION AND ORDER

       Joseph Phillip Gerber, II, a prisoner without a lawyer, filed a motion asking to be

appointed counsel in this civil lawsuit. “There is no right to court-appointed counsel in

federal civil litigation.” Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (citing Pruitt v.

Mote, 503 F.3d 647, 649 (7th Cir. 2007)). However, in some circumstances, the court may

ask an attorney to volunteer to represent indigent parties for free. “When confronted

with a request under § 1915(e)(1) for pro bono counsel, the district court is to make the

following inquiries: (1) has the indigent plaintiff made a reasonable attempt to obtain

counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

the case, does the plaintiff appear competent to litigate it himself?” Pruitt v. Mote, 503

F.3d 647, 654 (7th Cir. 2007) (en banc).

       Here, Gerber says he contacted two organizations asking them to take this case

before it was filed. Thats was not a reasonable attempt to obtain counsel on his own.

Gerber must write to individual attorneys. “If . . . the indigent has made no reasonable

attempts to secure counsel . . ., the court should deny any [such requests] outright.”
Jackson v. County of McLean, 953 F.2d 1070, 1073 (7th Cir. 1992); see also Pruitt, 503 F.3d at

654; Romanelli v. Suliene, 615 F.3d 847 (7th Cir. 2010); Bracey v. Grondin, 712 F.3d 1012,

1016 (7th Cir. 2013).

       For these reasons, the court DENIES the motion (ECF 3). The clerk is DIRECTED

to send Joseph Phillip Gerber, II, ten (10) copies of the screening order (ECF 10) so he

can include them with a letter to ten individual attorneys asking for representation.

       SO ORDERED this January 28, 2019.


                                                          s/Michael G. Gotsch, Sr.
                                                          Michael G. Gotsch, Sr.
                                                          United States Magistrate Judge




                                              2
